internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-119365-98 date date legend prs llc member2 state1 state2 d1 d2 d3 a b cite1 plr-119365-98 this responds to your authorized representative’s letter dated date and prior correspondence requesting rulings under sec_707 and sec_721 of the internal_revenue_code and sec_301_7701-3 of the procedure and administration regulations concerning the proposed contribution of real_estate property the property to a partnership facts and representations prs is a state1 general_partnership that began business on d1 llc was formed under state2 law on d2 prs contributed the property to llc in exchange for a percent interest in llc on d3 prs also owns percent of the voting_stock of member2 member2 is a state2 corporation organized on d2 on d3 member2 became a member of llc pursuant to an agreement with prs the agreement states that prs requested that pursuant to state2 statute member2 become a member of llc without holding a membership interest under the llc agreement member2 is not entitled to receive any distributions income gain profit loss deduction credit or other sum from llc except as noted below member2 has no management approval voting consent or veto rights in connection with llc member2 may not transfer sell assign hypothecate or otherwise encumber its interest in llc nor may it withdraw from llc member2's rights are limited to approving any act by llc to engage in any business or activity beyond its stated purpose to file a voluntary or involuntary petition for bankruptcy to voluntarily dissolve liquidate consolidate or merge with any other entity to sell substantially_all of llc’s assets or to amend llc’s certificate of formation its stated purpose or its governing agreement regarding dissolution and liquidation member2 is also required to continue llc’s business in the event of prs’s bankruptcy prs paid member2 a to join llc under these conditions pursuant to cite1 a person may be admitted to a limited_liability_company as a member of the limited_liability_company and may receive a limited_liability_company interest in the limited_liability_company without making a contribution or being obligated to make a contribution to the limited_liability_company unless otherwise provided in the limited_liability_company agreement a person may be admitted to a limited_liability_company as a member of the limited_liability_company without acquiring a limited_liability_company interest in the limited_liability_company llc currently owns and operates the property which has a fair_market_value of approximately b llc plans to contribute the property to an unrelated partnership partnership in exchange for an interest in partnership in addition llc may receive plr-119365-98 a cash disbursement to reimburse llc for the capital expenses it and prs incurred in developing the property during the two years prior to the date of contribution llc represents that this cash reimbursement will not exceed the amount of capital expenditures incurred by prs and llc within years of the date of the contribution of the property to partnership the capital expenditures were incurred with respect to the property and the amount of the reimbursement will not exceed percent of the property’s fair_market_value at the time of contribution law and analysis sec_707 provides that if a partner engages in a transaction with a partnership other than in his capacity as a member of such partnership the transaction shall except as otherwise provided in this section be considered as occurring between the partnership and one who is not a partner sec_707 provides that if i there is a direct or indirect transfer of money or other_property by a partner to a partnership ii there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner and iii the transfers when viewed together are properly characterized as a sale_or_exchange of property than such transfers shall be treated either as a transaction described in sec_707 or as a transaction between two or more partners acting other than in their capacity as members of the partnership sec_1_707-3 of the income_tax regulations provides that except as otherwise provided if a transfer of property by a partner to a partnership and one or more transfers of money or other consideration by the partnership to that partner are described in sec_1_707-3 the transfers are treated as a sale of property in whole or in part to the partnership sec_1_707-3 provides that a transfer of property excluding money or an obligation_to_contribute money by a partner to a partnership and a transfer of money or other consideration including the assumption of or the taking subject_to a liability by the partnership to the partner constitute a sale of property in whole or in part by the partner to the partnership only if based on all the facts and circumstances i the transfer of money or other consideration would not have been made but for the transfer of property and ii in cases in which the transfers are not made simultaneously the subsequent transfer is not dependent on the entrepreneurial risks of partnership operations sec_1_707-3 provides that if within a two-year period a partner transfers property to a partnership and the partnership transfers money or other consideration to the partner without regard to the order of the transfers the transfers are presumed to be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale plr-119365-98 sec_1_707-4 states that a transfer of money or other consideration by the partnership to a partner is not treated as part of a sale of property by the partner to the partnership under sec_1_707-3 to the extent that the transfer to the partner is made to reimburse the partner for and does not exceed the amount of capital expenditures that are incurred during the two year period preceding the transfer by the partner to the partnership and are incurred by the partner with respect to property contributed to the partnership by the partner but only to the extent that the reimbursed capital expenditures do not exceed percent of the fair_market_value of the property at the time of contribution sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_761 defines partnership as including a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a corporation or a_trust or estate a partner is a member of a partnership sec_761 sec_301_7701-2 provides that business entities are entities recognized for federal tax purposes that are not properly classified as trusts under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a partnership or a corporation a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 states that unless it elects otherwise a domestic eligible_entity with a single owner is disregarded as an entity separate from its owner sec_301_7701-3 defines an eligible_entity as a business_entity that is not classified as a corporation under sec_301_7701-2 or the cases of 327_us_280 and 337_us_733 provide general principles regarding the determination of whether individuals have joined together as partners in a partnership the primary inquiry is whether the parties intended to join together to operate a business and share in its profits and losses the inquiry is essentially factual and all relevant facts and circumstances must be examined furthermore it is federal not state law that controls for income_tax purposes regardless of how the parties are treated under state law factors to consider in determining whether the parties intended to be a partnership include the agreement of the parties and their conduct in executing its terms whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to the service or to plr-119365-98 persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture the contributions if any which each party has made to the venture whether each party was a principal and co-proprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income the parties’ control_over income and capital and the right of each to make withdrawals and whether the parties exercised mutual control_over and assumed mutual responsibility for the enterprise 42_tc_1067 here llc is not a partnership for federal tax purposes because as evidenced by the llc agreement prs and member2 did not enter into the agreement to operate a business and share profits and losses member2 has no interest in llc’s profits or losses and neither manages the enterprise nor has any management rights other than those limited rights described above thus for federal tax purposes prs and member2 will not be treated as partners in llc instead prs will be treated as llc’s sole owner because prs is the sole owner of llc and prs will not elect to treat it as a separate_entity for federal tax purposes llc will be disregarded as an entity separate from prs accordingly llc’s ownership_interest in the property will be treated as owned directly by prs llc’s capital expenditures to the property will be treated as prs’s capital expenditures and reimbursement payments made to llc will be treated as being paid to prs furthermore prs will be treated as transferring the property to partnership finally the cash reimbursements paid_by partnership to prs for capital expenditures that prs incurred with respect to the property during the two year period preceding the transfer of property to the partnership in an amount not exceeding percent of the fair_market_value of the property at the time of contribution will not cause the contribution of the property to partnership to be treated as a sale under sec_707 conclusions based solely on the facts submitted and the representations made we conclude that under sec_301_7701-3 llc will be disregarded as an entity separate from prs in addition under sec_721 prs will not recognize gain_or_loss on its contribution of the property to partnership due to the reimbursement of capital expenditures to prs as a result of the contribution except as specifically ruled on above no opinion is expressed or implied regarding the consequences of this transaction under any other provision of the code specifically no ruling was requested and none was provided concerning the nature of prs’s claimed capital expenditures this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-119365-98 pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely signed daniel j coburn daniel j coburn assistant to the branch chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy of for sec_6110 purposes
